DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 15/766,840. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jan 28, 2021 has been entered.
 

Status of Claims
Claim(s) 1-12 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Jan 28, 2021 has been entered. Applicant’s Remarks filed on Jan 28, 2021 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 4-13 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1, line 6-8, “two solutions including the at least one indicator molecule, the sample and the reagent comprising the reagent containing a lanthanide (III) ion” should be “two solutions including the at least one indicator molecule, the sample and the reagent containing the lanthanide (III) ion”.  
Appropriate correction is required.


Claim Interpretation
The examiner notes that the current amendments to Claim 1 and Claim 8 recite, inter alia, that the method is to be performed “in solution”, where “in solution” is understood to signify that the resulting reaction should occur while in a liquid medium. The examiner notes that describing that the method should be performed “in solution” does not place any additional limits on the delivery method of the reagents or the sample or on how the reagents are present in the sample (i.e. Interpretation I). However, based on the Remarks filed on Jan 28, 2021, the examiner believes that Applicant intended to describe that the reagents and/or samples are ‘free-standing’ and in solution, that is, that the reagents are not attached to any substrate (i.e. Interpretation II). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hänninen et al (US 2012/0046201; already of record) in view of Siu et al (US 2011/0104062, already of record) alone (i.e. Interpretation I), or alternatively, in further view of Bünzli (Lanthanide Luminescence for Biomedical Analyses and Imaging, Chemical Reviews, 2010, Vol 110, No 5, pp. 2729-2755, see attached document) (i.e. Interpretation II).

	Regarding Claim 1, Hänninen teaches a method for determining changes in a sample by employing an array of at least two different interacting substances, including at least one indicator molecule configured to interact with the sample (see Hänninen: “Characterizing and/or 
Introducing a solution containing the sample into the array (see Hänninen: “an array of at least two of different interacting surfaces is employed for characterizing and/or determining a sample, wherein at least one of the surfaces comprises a non-specific interacting material. The non-specific interacting material advantageously non-specifically interacts with the sample, at least one labelling reactant, and/or combination of the sample and at least one labelling reactant. In the embodiment the sample and at least one labelling reactant is introduced to said interacting surfaces of said array, such as e.g. letting them in contact with said interacting surfaces of said array”, [0014]; Hänninen further teaches performing the method in solution, as the method is performed in a microplate using sample solutions and reagent solutions; Hänninen: [0119]; Fig 2D), wherein the solution or the array has a reagent containing a lanthanide ion, to form at least two solutions including the at least one indicator molecule, the sample and the reagent comprising the reagent containing a lanthanide ion (see Hänninen: “the luminophore may be selected from the group consisting of coumarins; rhodamines; cyanines; boron-dipyrromethenes; lanthanide compounds”, [0024]; Hänninen further teaches performing the method in solution, as the method is performed in a microplate using sample solutions and reagent solutions; Hänninen: [0119]; Fig 2D)
using luminescent measurements to obtain a fingerprint of the sample by exciting the at least two solutions at a first excitation wavelength, and detecting a signal deriving from the lanthanide ion at a first emission wavelength (see Hänninen: 
determining a presence or absence of changes by comparing the fingerprint of the sample (see Hänninen: [0015], entirety)
at least one fingerprint of an array obtained from a corresponding sample (see Hänninen: [0016], entirety), and/or 
at least one fingerprint of an array obtained from a known sample (see Hänninen: [0017]-[0018], entirety),
provided that the reagent containing the lanthanide ion does not contain any sample or indicator molecule specific recognition elements (see Hänninen: “use of at least one non-specific labelling reactant “, [0013]; [0019]-[0021], entirety; [0024], entirety).
Hänninen teaches the characterization and determination of a sample (see Hänninen: [0012]) using lanthanide chelates (see Hänninen: [0024]).
Hänninen does not explicitly disclose determining mucosa alterations in samples nor using a lanthanide (III) ion for this purpose. 
However, Siu teaches the analogous art of markers and methods for detecting head and neck pre-cancers, including oral pre-malignant lesions (see Siu: Abstract). Siu further teaches that oral squamous cell carcinoma, the most common form of head and neck squamous cell 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the lanthanide in the method of determining changes in the sample of Hänninen to be a detection of oral mucosa alterations by use of a lanthanide (III) chelate as taught by Siu, because Siu teaches that oral pre-malignant lesions can be characterized and/or identified by the use of labelling reagents, such as by the use of lanthanide chelates, where the lanthanide can be a Gd (III) chelate (see Siu: [0309]; [0319]; [0352]).

Modified Hänninen teaches that it is known that highly specific binders (i.e. equivalent to the claimed indicator molecule) and interactions result in better, more sensitive assays (see Hänninen: [0044]-[0045]; [0088]-[0093]). 
Modified Hänninen does not specifically teach the interaction between the indicator molecules (i.e. binder of Hänninen) and sample being specific. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to use specific binder molecules because it would have resulted in better, more sensitive assays. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the indicator molecule of modified Hänninen to be a molecule that interacts specifically with the sample, because Hänninen teaches that specific indicator molecules (i.e. binders) and interactions result in better, more sensitive assays (see Hänninen: [0044]-[0045]; [0088]-[0093]). 

If Hänninen in view of Siu alone is deemed incapable of being “performed in solution” as per Interpretation II, then an alternative rejection in further view of Bünzli applies as follows.

Modified Hänninen teaches performing the method by first placing the specifically interacting element on a surface, such as on a microplate, thereby generating a ‘spot’ (see modification of Claim 1; Hänninen: [0094]). 
Modified Hänninen does not teach the reagents being free-standing (i.e. unbound, not supported by a substrate). 
However, Bünzli teaches the analogous art of lanthanide-based luminescence assays (see Bünzli: Page 2730, left column, first partial paragraph). Bünzli teaches that luminescent sensors can be developed either as immobilized sensors or ‘in solution’ sensors, and where the solution-formatted sensors are commonly used for in vitro and/or in vivo applications (see Bünzli: Page 2737, left column, final paragraph). Bünzli describes common applications for lanthanide-based sensors such as development of cancer therapies, evidencing cell apoptosis, drug screening (see Bünzli: Page 2740, right column, first paragraph), molecular probes and detection of analytes (see Bünzli: Page 2741-2743, entirety; Page 2746, right column, final paragraph), and DNA analysis for medical diagnosis (see Bünzli: Page 2743, right column, second full paragraph; Page 2745, left column, final paragraph) among others. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and system of modified Hänninen to be performed in solution instead of immobilized as suggested by Bünzli, because Bünzli teaches that lanthanide-based luminescent sensors can be developed either as immobilized sensors or ‘in solution’ sensors, and where the solution-formatted sensors are commonly used for in vitro and/or in vivo applications (see Bünzli: Page 2737, left column, final paragraph). The examiner also notes that there is a reasonable expectation of success from changing the format from an immobilized version to an ‘in solution’ version as this is the commonly used format for in vitro and/or in vivo applications as described by Bünzli. 



Regarding Claim 5, modified Hänninen teaches all the limitations as applied to Claim 1 and further teaches wherein the mucosa is oral mucosa (see modification of Claim 1: method of determining changes in the sample of Hänninen to the detection of oral mucosa alterations by use of a lanthanide (III) chelate as taught by Siu). 

	Regarding Claim 8, Hänninen teaches an array for determining changes in a sample, the array comprising at least two different interacting substances (see Hänninen: “Characterizing and/or determining a sample employs an array of at least two of different interacting surfaces, at least one of which comprises a non-specific interacting material non-specifically interacting said sample, at least one labelling reactant, and/or combination of the sample and at least one labelling reactant.”, Abstract), wherein:
at least one of the at least two different interacting substances include at least one indicator molecule configured to interact with the sample in solution (see Hänninen: “an array of at least two of different interacting surfaces is employed for characterizing and/or determining a sample, wherein at least one of the surfaces comprises a non-specific interacting material. The non-specific interacting material advantageously non-specifically interacts with the sample, at least one labelling reactant, and/or combination of the sample and at least one labelling reactant. In the embodiment the sample and at least one labelling reactant is introduced to said interacting surfaces of said array, such as e.g. letting them in contact with said interacting surfaces of said array”, [0014]; 
the at least two different interacting substances include a reagent having a lanthanide ion, wherein the reagent containing the lanthanide ion does not contain any sample or indicator molecule specific recognition elements (see Hänninen: “the luminophore may be selected from the group consisting of coumarins; rhodamines; cyanines; boron-dipyrromethenes; lanthanide compounds”, [0024]).
Hänninen teaches the characterization and determination of a sample (see Hänninen: [0012]) using lanthanide chelates (see Hänninen: [0024]).
Hänninen does not explicitly disclose determining mucosa alterations in samples nor using a lanthanide (III) ion for this purpose. 
However, Siu teaches the analogous art of markers and methods for detecting head and neck pre-cancers, including oral pre-malignant lesions (see Siu: Abstract). Siu further teaches that oral squamous cell carcinoma, the most common form of head and neck squamous cell carcinoma, is often preceded by lesions of the oral mucosa, such as oral pre-malignant lesions (see Siu: [0007]). Siu teaches that oral pre-malignant lesions can be characterized and/or identified by the use of labelling reagents, such as by the use of lanthanide chelates, where the lanthanide can be Gd (III) chelate (see Siu: [0309]; [0319]; [0352]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the lanthanide in the method of determining changes in a sample of Hänninen to be a detection of oral mucosa alterations by use of a lanthanide (III) chelate as taught by Siu, because Siu teaches that oral pre-malignant lesions can be characterized and/or identified by the use of labelling reagents, such as by the use of lanthanide chelates, where the lanthanide can be a Gd (III) chelate (see Siu: [0309]; [0319]; [0352]).

Modified Hänninen teaches that it is known that highly specific binders (i.e. equivalent to the claimed indicator molecule) and interactions result in better, more sensitive assays (see Hänninen: [0044]-[0045]; [0088]-[0093]). 
Modified Hänninen does not specifically teach the interaction between the indicator molecules (i.e. binder of Hänninen) and sample being specific. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to use specific binder molecules because it would have resulted in better, more sensitive assays. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the indicator molecule of modified Hänninen to be a molecule that interacts specifically with the sample, because Hänninen teaches that specific indicator molecules (i.e. binders) and interactions result in better, more sensitive assays (see Hänninen: [0044]-[0045]; [0088]-[0093]). 

If Hänninen in view of Siu alone is deemed incapable of being “performed in solution” as per Interpretation II, then an alternative rejection in further view of Bünzli applies as follows.

Modified Hänninen teaches performing the method by first placing the specifically interacting element on a surface, such as on a microplate, thereby generating a ‘spot’ (see modification of Claim 1; Hänninen: [0094]). 
Modified Hänninen does not teach the reagents being free-standing (i.e. unbound, not supported by a substrate). 
However, Bünzli teaches the analogous art of lanthanide-based luminescence assays (see Bünzli: Page 2730, left column, first partial paragraph). Bünzli teaches that luminescent sensors can be developed either as immobilized sensors or ‘in solution’ sensors, and where the solution-formatted sensors are commonly used for in vitro and/or in vivo applications (see 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and system of modified Hänninen to be performed in solution instead of immobilized as suggested by Bünzli, because Bünzli teaches that lanthanide-based luminescent sensors can be developed either as immobilized sensors or ‘in solution’ sensors, and where the solution-formatted sensors are commonly used for in vitro and/or in vivo applications (see Bünzli: Page 2737, left column, final paragraph). The examiner also notes that there is a reasonable expectation of success from changing the format from an immobilized version to an ‘in solution’ version as this is the commonly used format for in vitro and/or in vivo applications as described by Bünzli. 

Regarding Claim 9, modified Hänninen teaches all the limitations as applied to Claim 8 and further teaches wherein the reagent containing a lanthanide (III) ion is a luminescent lanthanide (III) chelate (see modification of Claim 8; method of determining changes in the sample of Hänninen to the detection of oral mucosa alterations by use of a lanthanide (III) chelate as taught by Siu; Hänninen: [0024]; Siu: [0309]; [0319]; [0352]).


Claim(s) 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hänninen et al (US 2012/0046201; already of record) in view of Siu et al (US 2011/0104062, already of record) alone (i.e. Interpretation I), or alternatively, in further view of Bünzli Lanthanide Luminescence for Biomedical Analyses and Imaging, Chemical Reviews, 2010, Vol 110, No 5, pp. 2729-2755, see attached document) (i.e. Interpretation II) and in further view of McDevitt et al (US 2003/0186228, already of record).

Regarding Claim 3, modified Hänninen teaches all the limitations as applied to Claim 1. Modified Hänninen teaches that the indicator molecules can be specific. 
Modified Hänninen does not explicitly teach “wherein the indicator molecule is selected from a pH indicator dye, an ionochromic dye, and a tissue stain”.
However, McDevitt teaches the analogous art of a system for the characterization of multi-analyte fluids using an array (see McDevitt: Abstract). McDevitt further teaches known examples of dyes used for arrays, and describes pH dyes such as methyl red and tissue stains  such as crystal violet that can be used in arrays (see McDevitt: [0155]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify indicator molecule of modified Hänninen to be a tissue stain dye such as the crystal violet taught by McDevitt, because McDevitt teaches that indicators like crystal violet are known in the art to be useful for analyte identification purposes due to their spectroscopic properties (see McDevitt: [0155]).
 
Regarding Claim 4, modified Hänninen teaches all the limitations as applied to Claim 1. Modified Hänninen teaches that the indicator molecules can be specific. 
Modified Hänninen does not explicitly teach “wherein the indicator molecule is selected from a group consisting of bromothymol blue, phenyl red, methyl red, litmus, phenolphthalein, neutral red, cresol red, bromocresol blue, EGTA, BAPTA, fura-2, indo-1, murexide, eriochrome black T, alizarin red S, antipyrylazo Ill, xylidyl blue, bromopyrogallol red, calconcarboxylic red, calmagite, 2-mercaptobenzothiazole, arsenazo III. 1- (2-pyridylazo)-2-naphthol, 4-(2-pyridylazo)resorcinol, pyrocatechol violet, 2,6-Bis{[bis(2-pyridylmethyl)amino]methyl}-4-
However, McDevitt teaches the analogous art of a system for the characterization of multi-analyte fluids using an array (see McDevitt: Abstract). McDevitt further teaches that the receptors in the array (i.e. binders) can include indicator molecules that may be selected to produce a change in the spectroscopic properties when the interaction occurs, where an example of an indicator is crystal violet (i.e. a tissue stain) (see McDevitt: [0155]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the binders of modified Hänninen to comprise an indicator molecule, such as crystal violet, as taught by McDevitt, because McDevitt teaches that indicator molecules can be used to produce a change in the spectroscopic properties when the interaction occurs (see McDevitt: [0155]).

Regarding Claim 10, modified Hänninen teaches all the limitations as applied to Claim 8. Modified Hänninen teaches that the indicator molecules can be specific. 
Modified Hänninen does not explicitly teach “wherein the indicator molecule is selected from a pH indicator dye, an ionochromic dye, and a tissue stain”.
However, McDevitt teaches the analogous art of a system for the characterization of multi-analyte fluids using an array (see McDevitt: Abstract). McDevitt further teaches that the receptors in the array (i.e. binders) can include indicator molecules that may be selected to produce a change in the spectroscopic properties when the interaction occurs, where an example of an indicator is crystal violet (i.e. a tissue stain) (see McDevitt: [0155]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the binders of modified Hänninen to comprise an indicator molecule, such as crystal violet, a tissue stain, as taught by McDevitt, because McDevitt teaches that indicator molecules 

Regarding Claim 11, modified Hänninen teaches all the limitations as applied to Claim 2. Modified Hänninen teaches that the indicator molecules can be specific. 
Modified Hänninen does not explicitly teach “wherein the indicator molecule is selected from a pH indicator dye, an ionochromic dye, and a tissue stain”.
However, McDevitt teaches the analogous art of a system for the characterization of multi-analyte fluids using an array (see McDevitt: Abstract). McDevitt further teaches that the receptors in the array (i.e. binders) can include indicator molecules that may be selected to produce a change in the spectroscopic properties when the interaction occurs, where an example of an indicator is crystal violet (i.e. a tissue stain) (see McDevitt: [0155]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the binders of modified Hänninen to comprise an indicator molecule, such as crystal violet, a tissue stain, as taught by McDevitt, because McDevitt teaches that indicator molecules can be used to produce a change in the spectroscopic properties when the interaction occurs (see McDevitt: [0155]).


Claim(s) 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hänninen et al (US 2012/0046201; already of record) in view of Siu et al (US 2011/0104062, already of record), alone (i.e. Interpretation I), or alternatively, in further view of Bünzli (Lanthanide Luminescence for Biomedical Analyses and Imaging, Chemical Reviews, 2010, Vol 110, No 5, pp. 2729-2755, see attached document) (i.e. Interpretation II) and in further view of Spafford et al (Detection of Head and Neck Squamous Cell Carcinoma among Exfoliated Oral Mucosa Cells by Microsatellite Analysis, Molecular Oncology, Markers, Clinical Correlates, 2001; already of record).

Regarding Claim 6, modified Hänninen teaches all the limitations as applied to Claim 5.
Modified Hänninen does not teach wherein the sample is an oral rinse. 
However, Spafford teaches the analogous art of microsatellite analysis for the detection of head and neck squamous cell carcinoma (see Spafford: Abstract). Spafford further teaches using oral rinse for the determination of head and neck squamous cell carcinoma (see Spafford: “Oral rinses from these patients produced exfoliated cancer-related cells in each case”, Page 611, left column, third paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to apply the method of Hänninen, which identifies differences in mucosa, to identify changes in the oral mucosa by using an oral rinse as in Spafford (see Spafford: “Oral rinses from these patients produced exfoliated cancer-related cells in each case”, Page 611, left column, third paragraph), because Spafford teaches that oral rinses contain exfoliated cancer-related cells that can be used for the determination of head and neck squamous cell carcinoma (see Spafford: Page 611, left column, third paragraph; entire disclosure).

Regarding Claim 7, modified Hänninen teaches all the limitations as applied to Claim 1. Modified Hänninen does not teach wherein the alterations are indicative to cancer. 
However, Spafford teaches the analogous art of microsatellite analysis for the detection of head and neck squamous cell carcinoma (see Spafford: Abstract). Spafford further teaches using oral rinse for the determination of head and neck squamous cell carcinoma (see Spafford: “Oral rinses from these patients produced exfoliated cancer-related cells in each case”, Page 611, left column, third paragraph). 


Regarding Claim 12, modified Hänninen teaches all the limitations as applied to Claim 7 and further teaches wherein the cancer is head and neck squamous cell carcinoma (HNSCC) (see modification of Claim 1; method of determining changes in the sample of Hänninen to the detection of oral mucosa alterations, a type of head and neck squamous cell carcinoma, by use of a lanthanide (III) chelate as taught by Siu; Hänninen: [0024]; Siu: [0309]; [0319]; [0352]).



Response to Arguments
Applicant's Arguments, filed on Jan 28, 2021, towards the previous prior art rejections on Page(s) 4-13 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 5 of their Remarks, that the method of Hänninen employs interacting surfaces, where surfaces are distinct from interacting substances. 
The examiner respectfully disagrees. 
Regarding the teachings of Hänninen, the examiner notes that Hänninen teaches that the interacting moiety is supported by the substrate, where the ‘interacting surfaces’ comprise a material that provides the interaction (see Hänninen: “an array of at least two of different interacting surfaces is employed for characterizing and/or determining a sample, wherein at least one of the surfaces comprises a non-specific interacting material. The non-specific interacting material advantageously non-specifically interacts with the sample, at least one labelling reactant, and/or combination of the sample and at least one labelling reactant. In the embodiment the sample and at least one labelling reactant is introduced to said interacting surfaces of said array, such as e.g. letting them in contact with said interacting surfaces of said array”, [0014]; Hänninen further teaches performing the method in solution, as the method is performed in a microplate using sample solutions and reagent solutions; Hänninen: [0119]; Fig 2D). As the claim features open ended language (i.e. comprising), and does not impose limits on the arrangement of the reagents or samples, it is deemed that Hänninen teaches the limitations. Thus, the rejection is maintained (see above).

Applicant argues, on Page(s) 5-6 of their Remarks, that the combination does not describe the method being performed in solution. 
The examiner respectfully disagrees. 
Regarding the teachings of “in solution”, the examiner points Applicant to the Claim Interpretation section. Summarizing the current rejection and as per Interpretation I, the modification of Hänninen and Siu teaches a method performed in solution. As per Interpretation II, the examiner has relied on the newly cited Bünzli reference as above. 

Applicant argues, on Page(s) 6 of their Remarks, that Siu does not disclose Gadolinium (III) chelates. 
The examiner respectfully disagrees. 
Regarding the teachings of Siu, the examiner notes that Siu teaches that detectable substances include lanthanide phosphors (see Siu: [0309]) and states that the term lanthanide refers to elements including Gd (III) (see Siu: [0352]; the examiner notes that the prior Office Actions featured a typographical error, which incorrectly identified [0359] as relevant to the 3+ chelates, phosphoro- and sulfono-derivatives of beta-diketones and Lewis base ligands were obtained and characterized by the high resolution photoluminescence spectroscopy at 293 and 77 as well as by luminescence decay times. The new type of phosphors…”, Abstract). Thus, the rejection is maintained (see above).

Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Gawryszewska et al (The ligand-to-metal energy transfer and the role of Lewis base ligands and silver plasmons in emission of new type of lanthanide phosphors, Journal of Luminescence, 170, 2016, pp. 340-347), as being generally relevant to the art of lanthanide phosphors (i.e. chelates).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
	
/Benjamin R Whatley/Primary Examiner, Art Unit 1798